GEORGE R. CONKEY
                           ATTORNEY AT LAW
                                                         FILED IN
                        4347 W. NORTHWEST HWY.    5th COURT OF APPEALS
                              SUITE 130, #132          DALLAS, TEXAS
                           DALLAS, TEXAS 75220    03/27/2018 4:10:47 PM
                               (214) 358-4494            LISA MATZ
                                                           Clerk
                             March 8, 2018

CERTIFIED MAIL 7010 2780 0000 7444 0183

Jermaine John Scott, TDCJ 02106978
Allred Unit
2101 FM 369 North
Iowa Park, TX 76367

Re:   No. 05-16-01494-CR
      Trial Court No. F15-75578-R
      Jermaine John Scott v. The State of Texas

Dear Mr. Scott:

     Enclosed is copy of the Judgment and Memorandum Opinion
issued by the Court of Appeals affirming your conviction.

     I have reviewed the opinion and the brief that I filed on
your behalf, and I am of the opinion that your case does not
meet any of the six requirements of the law required for
Petitions for Discretionary Review to the Court of Criminal
Appeals sitting in Austin, Texas. (See Rule 66.3) Accordingly,
I will not be filing such petition on your behalf.

     You have the right to file a petition on your own behalf,
but you need to be aware of the following:

     (1)   The petition must be filed within 30 days from the
date of the judgment (by April 6, 2018) unless a request for
extension of time for filing a petition for discretionary review
is made and granted.   Request for extensions for time must be
addressed to the Court of Criminal Appeals sitting in Austin,
Texas,   and   are  only   granted   under  the   most   unusual
circumstances.
Jermaine John Scott
March 8, 2018
Page 2

     (2)   The petition must set forth distinctly which one of
the six standards for review that you are relying upon for
review of your case.   I am enclosing a copy of Rule 66 of the
Texas Rules of Appellate Procedure which sets out those six
areas in Section 66.3.

     (3) You must set forth both the facts and the law that you
think are important to have the Court of Criminal Appeals review
your case; and

     (4) You must address the petition for discretionary review
to the Court of Criminal Appeals sitting in Austin, Texas, but
the petition for discretionary review must be filed with the
Court of Appeals for the Fifth District of Texas sitting in
Dallas, Texas. The mailing address for the Court of Appeals is:

          Lisa Matz, Clerk of the Court
          Court of Appeals
          Fifth District of Texas at Dallas
          George L. Allen Sr. Courts Building
          600 Commerce St., Second Floor
          Dallas, Texas 75202-4658

     I am sorry you did not prevail on appeal.    A copy of the
clerk’s record can be obtained by writing or contacting the
District Clerk, Crowley Courts Building, 133 No. Riverfront
Blvd.,   Dallas,   Texas  75207   or   by   going   on-line   to
dallascounty.org and click on Services and then Online Record
Search and enter the case number F1575578. A copy of the
reporter’s record can be obtained by contacting the court
reporter, Joe Phillips, CSR, 265th District Court, 6th Floor
Crowley Bldg., LB 30, 133 No. Riverfront Blvd., Dallas, Texas
75207, (214) 653-5843. I do not keep a copy of these records.

                                    Regards,

                                    /s/ George R. Conkey
                                    George R. Conkey


Enclosures:   Judgment, Opinion, Rule 66.